Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  In Line 5, the first instance of the term “said” should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Lorman (US 6,834, 879 B1).
	Regarding claim 1, Lorman teaches in combination, a ball mount (hitch drawbar 10) including a drawbar (inner tube 40) adapted for insertion in a bore of a trailer hitch receiver tube (receiver tube 35); and a silencer assembly (elastomeric material 55) that is fixedly engaged with an exterior surface of the drawbar (Col. 5, Lines 30-36), wherein the silencer assembly is interposed between the exterior surface of the drawbar and an interior surface of the trailer hitch receiver tube that defines the bore (See Figure 10). 
	Regarding claim 2, Lorman teaches that the silencer assembly comprises a first silencer member that is fixedly engaged with one of a top surface and a bottom surface of the drawbar (See Figure 10).
	Regarding claim 3, Lorman teaches that the first silencer member includes a first portion that is fixedly engaged with a first side wall of the drawbar (See Figures 4 and 10).
	Regarding claim 4, Lorman teaches that the first silencer member includes a second portion that is fixedly engaged with a second side wall of the drawbar (See Figures 4 and 10).
Allowable Subject Matter
Claims 14-22 are allowed.
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 teaches a layer of adhesive applied over the inner surface of the sheet of material, said adhesive being adapted to secure the U-shaped component to a drawbar of a ball mount that is insertable into a bore of a receiver tube of the trailer hitch assembly. A combination of these limitations and the other recited features was reasonably found in the prior art.
Claim 18 teaches a method of fixedly securing the planar sheet of material to the top wall with the adhesive; occupying at least part of a gap defined between an exterior surface of the drawbar and an interior surface of the trailer hitch receiver tube that defines the bore. A combination of these limitations and the other recited features was reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTo-892 form teach anti-rattle devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611